Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 1-14 are allowed under conditions that Applicant overcome the non-statutory double patenting rejections described in Sec 1b-1c below.


Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-14 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Kim (US 10,772,134 B2, hereinafter Kim ’134).

Regarding Claims 1-14, the claims are not patentably distinct with Kim ‘134.
See the following comparison table. 
Table 1 Non-Statutory Double Patenting
Instant Application 16/988,209
Parent Patent 10,772,134
1, A method for communicating by an integrated access and backhaul (IAB) node in a wireless communication system, the method comprising:

receiving, from an upper node, (i) configuration information for a random access of a user equipment (UE) and 

(ii) at least one parameter related to the random access of the IAB node; and


performing the random access of the IAB node based on the configuration information and the at least one parameter, 

first periodicity of a resource for the random access of the IAB node, and

wherein the weight satisfies 2^n, and n is an integer value greater than or equal to 0.



receiving, from an upper node, configuration information including a periodicity of a random access of a user equipment (UE);  

receiving, from the upper node, time resource information related to the random access of the IAB node;  and 

performing the random access for the upper node based on the periodicity and the time resource information, 



wherein the weight satisfies 2[circumflex over ( )]n, and n is an integer value greater than or equal to 0. 
 

random access of the UE, a frame offset for the UE or a subframe number for the UE, and

wherein the at least one parameter further includes information related to a frame offset for the IAB node or information related to a subframe number for the IAB node.

3, The method of claim 1, wherein the configuration information includes a plurality of subframe numbers for a plurality of random access occasions within the periodicity, and


 wherein the time resource information includes one subframe number that does not overlap with the plurality of subframe numbers. 

3, The method of claim 1, wherein the  configuration information includes a second periodicity of a resource for the random access of the UE,

    6, An integrated access and backhaul (IAB) node in a wireless communication system, the IAB node comprising: a memory;  and a processor that: 
receives, from an upper node, configuration information including a periodicity of a random access of a user equipment (UE);  
……….


4, The method of claim 1, wherein the configuration information and the at least one parameter are received through remaining minimum system information (RMSI).

4, The method of claim 1, wherein the configuration information is received in remaining minimum system information (RMSI), and wherein the RMSI includes a bit field for the time resource information. 

Regarding Claim 5, The method of claim 1, wherein the upper node is a donor base station or a parent node of the IAB node. 


5, The method of claim 1, wherein the upper node is a donor base station or a parent node of the IAB node. 

Claims 6-10 are rejected based on the same rationales of Claims 1-5

Claims 11-14 are rejected based on the same rationales of Claims 1-5.





Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.